Citation Nr: 0303112	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.

(The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder variously diagnosed as post-
traumatic stress disorder (PTSD), dysthymia, depression and 
anxiety require further development and will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) from an April 22, 
1997 decision of the Board that, in pertinent part, denied 
entitlement to service connection for tinnitus and PTSD.  The 
CAVC vacated the April 22, 1997 Board decision on these 
issues and remanded the case for another decision taking into 
account matters raised in its order.  The Board in December 
1999 advised the veteran and his representative of the 
opportunity to submit additional evidence and argument in 
support of the appeal.

The Board issued a decision on June 20, 2000, wherein it 
denied entitlement to service connection for tinnitus and 
PTSD.  The veteran brought a timely appeal to the CAVC.  The 
CAVC in May 2001 vacated the June 20, 2000 Board decision and 
remanded the case to the Board for another decision taking 
into account matters raised in its order.

The Board in September 2001 advised the appellant's counsel 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  In October 2001, the Board 
received correspondence from appellant's counsel.  

In November 2001, the Board remanded the matter to the RO.  
As explained in more detail below, the RO completed, to the 
extent possible, the requested development on the remanded 
issues.  However, as the RO also has continued the denial of 
the appeal, those matters have been returned to the Board for 
further appellate consideration.  



By letter of April 2002, the veteran's attorney raised the 
additional issue of service connection for depression, which 
had not been adjudicated prior to the matters currently on 
appeal.  The supplemental statement of the case, issued in 
May 2002, reflects the RO's continued denial of service 
connection for PTSD, as well as the denial of service 
connection for dysthymia, depression and anxiety.  The 
veteran filed a VA Form 9 in July 2002, indicating that he 
wished to appeal "all issues."  

The Board construes this as a timely and valid notice of 
disagreement with respect to the issue of service connection 
for dysthymia, anxiety and depression.  See 38 C.F.R. 
§§ 20.200, 20.201 (2002).  A supplemental statement of the 
case was issued in September 2002, and the veteran filed a VA 
Form 9 in November 2002 which indicated his wish to appeal 
all issues listed in the supplemental statement of the case.  
Therefore, the Board finds that the matter is currently on 
appeal.  

However, the Board must undertake additional development on 
the issue of service connection for a chronic acquired 
psychiatric disorder variously diagnosed as PTSD, dysthymia, 
depression and anxiety pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The competent probative medical evidence of record links 
the veteran's diagnosed tinnitus of the left ear to noise 
exposure in active service. 




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals they are 
negative for any evidence of tinnitus.

A January 1989 Affidavit of Disability is of record.  The 
veteran attested to his having been involved in an explosion 
at his place of business in 1982.  He further alleged that as 
a result of that explosion he experienced, in pertinent part, 
a ringing in his ears.

A VA general medical examination was conducted in August 
1993.  The veteran reported occasional tinnitus.  No 
pertinent diagnoses were included.

A VA audiological examination was conducted in December 1993.  
The veteran reported that his tinnitus began in 1970 while 
operating heavy equipment.  He indicated the tinnitus was 
bilateral and present all of the time.  The severity was 
reported as significant and that it would sometimes drive the 
veteran up the wall.

A September 1998 clinical record from MBJ (initials), MD, has 
been associated with the claims files.  The doctor noted the 
veteran had tinnitus.  There was no pertinent diagnosis.

In an October 2001 letter, JFH (initials), MD, reported that 
the veteran complained of constant ringing in both ears.  Dr. 
JFH found moderate to moderately severe sensorineural hearing 
loss bilaterally with tinnitus, which he indicated was 
probably due to noise exposure.  

A VA audiology examination was conducted in March 2002, and 
the examiner acknowledged a review of the claims folder in 
the report.  The examiner noted that there was no mention of 
tinnitus in the service medical records.  The examiner opined 
that it was unlikely that the veteran's current tinnitus was 
related to the reported exposure to heavy equipment during 
his 8 months of military service.  

A neuroradiologist, CNB (initials), MD, provided an opinion 
regarding the veteran's tinnitus in a July 2002 report.  He 
noted a review of the claims file.  He opined that the 
veteran's tinnitus was caused by his exposure to loud noise 
during service because the record does not contain any other 
possible etiology which could have caused the condition and 
that it is well known that noise induced hearing loss causes 
tinnitus.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter - Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Here, the Board initially denied the claim of entitlement to 
service connection for tinnitus as not well grounded in April 
1997.  However, in light of the new law, the Board will 
readjudicate the claim on the merits.  

Through the statement of the cases, and subsequently issued 
supplemental statements of the case, the Board's remand of 
November 2001, and various correspondence from the RO, the 
veteran and his attorney have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  

In its May 2002 supplemental statement of the case, the RO 
provided the provisions of the new VCAA and fully considered 
the veteran's claim of entitlement to service connection for 
tinnitus under this new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Any deficiency in 
the duties to notify and to assist constitute at most 
harmless error as will be seen below, the Board is granting 
the veteran's appeal.


Service Connection

The veteran maintains that he was exposed to loud noise 
during service.  The Board finds the veteran is competent to 
report that he was exposed to noise during service and that 
he has experienced ringing in his ears since that time.  
Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statement is 
sufficient in this regard.  

The Board does note that the claims files include the 
veteran's January 1989 statement, which was made under oath, 
wherein he reported that an occupational explosion in 1982 
produced a ringing in the ears.  However, it was not noted 
that he had never experienced ringing in the ears prior to 
this incident.   Additionally, the service records show that 
the veteran was assigned to a cargo handling and port group.  
Therefore, it is reasonable to conclude that the veteran was 
exposed to noise on both occasions as shown by the record. 

A diagnosis of tinnitus does appear in the record.  However, 
there are several conflicting medical opinions regarding the 
cause of the condition.  

In response to the question posed by the Board in the 
November 2001 remand, the VA examiner of March 2002 provided 
an opinion regarding the cause of the veteran's tinnitus.  
The examiner, who had an opportunity to review the claims 
folder, found it "unlikely" that the veteran's tinnitus is 
related to the reported exposure to heavy equipment during 
service.  However, Dr. CNB, who also reviewed the claims 
folder, opined that the veteran's tinnitus was caused by his 
exposure to loud noise during service.  In support of his 
opinion, he pointed out that the record did not contain any 
other possible etiology and the general knowledge that noise 
induced hearing loss causes tinnitus.  

The Board finds that the evidence is at the very least in 
equipoise as to the etiology of the tinnitus.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. § 
5107 (West 1991).  As such, the Board concludes that the 
veteran's current tinnitus disability is due to service, 
thereby warranting entitlement to a grant of service 
connection.


ORDER

Entitlement to service connection for tinnitus is granted.



		
RONALD R. BOSCH
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

